— Appeal from a decision of the Workers’ Compensation Board, filed February 11, 1980. On this appeal, the Uninsured Employers’ Fund contends that a policy of compensation insurance issued to the corporate employer by the Royal Globe Insurance Co. was improperly canceled and, therefore, continued in effect subsequent to the date of claimant’s compensable injury. The notice of cancellation was mailed by the carrier in the required form to the last known place of business of the corporate employer, and to the chairman of the Workers’ Compensation Board. The fact that the insurance agency requesting cancellation of the policy was aware that the president of the employer was living elsewhere does not mandate any deviation from the legal prerequisites for valid cancellation (Workers’ Compensation Law, § 54, subd 5). Substantial evidence supports the determination of the board and no abuse of discretion has been shown in rejecting the argument advanced by the fund (see Matter of Barth v Cassar, 45 AD2d 161). Decision affirmed, with costs to respondent Royal Globe Insurance Co. against the Uninsured *711Employers’ Fund. Mahoney, P.J., Sweeney, Kane, Casey and Weiss, JJ., concur.